Opinion by
Lawrence, J.
The testimonial record satisfactorily established that the involved merchandise consisted of articles of which metal was the component material of chief value and did not consist of ores or concentrates or crude metal. Uncontradicted evidence was introduced to the effect that the articles were imported to be used in remanufacture by melting and that they have been used in remanufacture by melting. An examination of the papers in the *422case disclosed that affidavits have been filed in accordance with regulations prescribed by the Secretary of the Treasury pursuant to Public Law 869, supra. Upon the record presented, it was held that the merchandise comes within the provisions of Public Law 869, supra, and is properly entitled to free entry.